Citation Nr: 1755789	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  15-40 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Susan Paczak, Attorney


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1972 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April and October 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The appeal has been advanced on the Board's docket.  38 U.S.C. § 7107(a)(2) (2012); 38 C.F.R. § 20.900(c) (2017).

A claim of service connection for coronary artery disease (CAD) was previously in appellate status.  See August 2015 statement of the case.  In his October 2015 substantive appeal (via VA Form 9); the Veteran limited his appeal to the issues identified above.  The issue of service connection for CAD was not perfected to the Board.

Since the appeal was last adjudicated in an August 2015 statement of the case, the Veteran submitted new and pertinent evidence in December 2016 and throughout 2017; this evidence includes lay statements, a letter from a VA treating physician, and a private psychiatric evaluation.  Pursuant to 38 U.S.C. § 7105(e), if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests initial consideration by the agency of original jurisdiction (AOJ).  In this case, the substantive appeal was filed in October 2015 and the Veteran has not explicitly requested initial AOJ consideration.  Accordingly, the Board will review this evidence in the first instance.  Remand is not required for initial AOJ consideration of this particular evidence.  

Among the evidence received from the Veteran was a June 2016 VA treatment record.  This record (which reflects treatment for non-PTSD diagnoses) is pertinent to the claims of service connection for an acquired psychiatric disorder other than PTSD and entitlement to a TDIU; it is not pertinent to the claim of service connection for PTSD.  See 38 C.F.R. § 20.1304(c).  Accordingly, the Board may proceed with adjudication of the claim of service connection for PTSD.  

The issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has reported three in-service stressors for his PTSD: (1) combat in the Republic of Vietnam; (2) witnessing the death of another by hand grenade during basic training; and (3) a reaction to an increased heart beat after a two mile run test during basic training.  The occurrences of these stressors are not verified.

2.  The Veteran does not have a diagnosis of PTSD based on verified stressors.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310, 4.125 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran seeks service connection for PTSD.  For the reasons that follow, the Board finds that service connection is not warranted.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

A September 2017 private clinician provided a diagnosis of PTSD.  The Board makes no finding of fact as it relates to the competency of the clinician or whether the diagnosis was compliant with 38 C.F.R. § 4.125(a).  Instead, the following discussion will focus on whether the Veteran's reported in-service stressors are verified.  

The Veteran has reported three in-service stressors.  First, he reported that his PTSD relates to combat in the Republic of Vietnam, specifically mortar attacks and explosions.  See September 2011 VA Form 21-0781.  Second, he reported that during basic combat training at Fort Polk, Louisiana, there was an accident during grenade training.  He witnessed a recruit drop a live hand grenade and it exploded, causing the death of the recruit and the drill sergeant standing nearby.  See December 2012 VA Form 21-0781.  Third, he reported that he had to complete a two mile run test before graduation from basic training and after the run his heart was beating extremely fast.  He reported that it took him an hour or so to catch his breath.  He indicated that he reported this medical problem but was told he was just tired.  He indicated that, after the grenade incident, he feared that if he had complained more he would have been kicked out of the military.  He reported that since discharge from service, any type of strenuous activity makes his heart flare up and in March 2008 it finally led to a serious attack.  Id.

The Board finds that the first reported in-service stressor - combat in the Republic of Vietnam - did not occur.  The Veteran's service records show that he is neither a combat veteran nor did he serve in the Republic of Vietnam.  He is a veteran of the Vietnam era; however, his only foreign service is in Germany from December 1972 to July 1974.  He served as a truck driver in Germany.  An August 2011 query to- and response from the Personnel Information Exchange System (PIES) showed that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  A December 2011 memorandum from the Joint Services Records Research Center (JSRRC) coordinator indicated that there was insufficient information to corroborate the alleged stressor.  The Veteran's VA treatment records show that he related to his treating physicians that he served in the Republic of Vietnam and was exposed to Agent Orange; these assertions primarily occurred during treatment for his cardiac problems.  The Veteran is competent to relate the nature and location of his service; however, the Board finds him to not be a credible witness because his statements, both to VA in furtherance of his claim for benefits and to VA doctors in the furtherance of treatment, show him to be a poor historian.  His assertions are outweighed by the objective evidence of record, which indicates he never participated in combat or was deployed to the Republic of Vietnam.  Accordingly, his statements regarding service in the Republic of Vietnam and consequently his alleged stressor based on combat therein, are afforded no probative value.  The Veteran did not serve in the Republic of Vietnam, to include participating in combat during such service.

The Board finds that the second reported stressor - witnessing the death of another due to a hand grenade accident during basic combat training - did not occur.  The Veteran's service records show that he completed basic combat training at Fort Polk, Louisiana; however, they do not document this incident.  His service treatment records do not show that he complained of or sought treatment for symptoms or a reaction to this incident.  The Veteran first reported this incident in furtherance of medical treatment in March 2013.  See VA treatment record (3/13/2013).  An April 2015 memorandum from the JSRRC coordinator indicates there was insufficient information to corroborate the alleged stressor.  An April 2015 query to- and response from the Defense Personnel Records Information Retrieval System (DPRIS) shows that no records pertaining to the Veteran's unit for the calendar year 1972 could be located.  The response further indicated that other historical documents available to the office were reviewed and did not document the incident described by the Veteran.  The response indicated that such an incident may have been investigated and suggested that the U.S. Army Crime Records Center be queried for any pertinent records.  In May 2015, the U.S. Army Crime Records Center was queried.  A June 2015 response shows that records are only retained for 40 years and as the Veteran's service dated farther back, relevant records were not available.  A buddy statement dated January 2017 shows that a fellow service member reported that he also witnessed the hand grenade incident during basic combat training.  A buddy statement dated May 5, 2017 shows that a fellow squad member reported to witnessing the hand grenade incident during basic combat training along with the Veteran.  

The objective evidence of record does not corroborate the occurrence of the hand grenade incident.  The DPRIS response, in particular, indicates that available historical records were reviewed and did not document the incident.  The primary evidence in support of the incident is the Veteran's statements and the two buddy statements.  The Veteran is competent to describe the nature and location of his service; however, the Board has previously found him to be a poor historian and not a credible witness.  The two buddy statements are of diminished probative value due to a lack of specificity.  They merely reiterate that the incident occurred as the Veteran had previously described it.  They do not provide a date for the occurrence of the incident or the names of those who died.  They also do not indicate whether the Veteran witnessed the alleged incident.  Such facts are not required; however, increased specificity can add to the persuasiveness of such uncorroborated statements and, potentially, lead to further development of the assertions or possibly a finding that the alleged stressor occurred based on those statements alone.  That is not the case here.  As noted above, the Veteran is not a credible witness.  His statements, therefore, are of no probative value.  The two buddy statements are of diminished probative value, and when weighed against the remaining evidence of record, the Board does not find them to be credible supporting evidence that the alleged stressor occurred.  The evidence is not at least in equipoise; there is no doubt to be resolved; the hand grenade incident did not occur. 

The Board finds that the third reported stressor - pertaining to a reaction to an increased heart beat after a two mile run test during basic training - did not occur.  This incident is not documented in the Veteran's service records, and the remaining evidence of record does not corroborate this stressor.  Ordinarily, the Veteran's lay statements, alone, are insufficient to establish the occurrence of an in-service stressor for PTSD.  See 38 C.F.R. § 3.304(f).  The regulations do provide exceptions in certain circumstances where PTSD is diagnosed in service, the Veteran is a combat veteran, the stressor relates to fear of hostile military or terrorist activity, the veteran was a prisoner of war, or if the stressor is based on in-service personal assault, see id. § 3.304(f)(1)-(5); however, such situations are not present in this appeal.  The Veteran's lay statements, alone, therefore, cannot corroborate this stressor.  Accordingly, the Board finds there is not credible supporting evidence that the alleged stressor occurred.

In summary, the Board finds no credible supporting evidence that any of the three reported in-service stressors occurred.  As the only diagnosis of PTSD is based on these three unverified stressors, the requirements of 38 C.F.R. § 3.304(f), therefore, are not satisfied.  Service connection for PTSD is not warranted.


ORDER

Service connection for PTSD is denied.


REMAND

Although VA treatment records do not show that the Veteran has been diagnosed with- or treated for- PTSD by VA clinicians, the records do show treatment for other acquired psychiatric diagnoses.  These include anxiety disorder due to a general medical condition; mood disorder due to a general medical condition; depressive disorder, not elsewhere classified; and depressive disorder, not otherwise specified.  Of note, a June 2016 VA treatment record shows that the Veteran's anxiety and mood disorder may contribute to his unemployability.  See also Letter from Dr. S.K., dated December 21, 2016.  Remand is required to for initial AOJ review and consideration of this new and pertinent evidence.  38 C.F.R. § 20.1304(c).  On remand, updated VA treatment records since August 2015 should also be obtained.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding VA treatment records dated since August 2015.  

2.  After reviewing those records, complete any additional development that is warranted.

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


